Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16, 2021 has been entered.
 
Reason for Allowance
The following is an examiner’s statement of reasons for allowance:

Interpreting the claims in light of the specification Examiner finds the claimed invention is patentably distinct from the prior art of record as disclosed in the final rejection issued July 16, 2021.  The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1, 3, 8, 22, and 26 for at least the reasons argued by Applicant in the response filed on December 16, 2022.

However, Jones and Schaffer, as disclosed in the office action issued July 16, 2021, do not anticipate or render obvious the combination set forth in the N preset non-graphical dimension values and each of the dimensions of the plurality of elements including the logo, the main headline, the sub headline, and the call-to-action, where N > 1; and a presentation module that converts the dimensions of the plurality of elements including the logo, the main headline, the sub headline, and the call-to-action into the frontend element values based on the one-to-one mappings…to determine frontend element values…and which presents toward a user a funnel having the determined frontend element values,” as recited in independent claim 1, and equivalent limitations as recited in independent claims 3, 8, 22, and 26, when taken in conjunction with all the other claim limitations, as combined and arranged in the independent claims, which are not specifically recited in quotes. 

As cited in the final rejection mailed on July 16, 2021, Jones generally teaches a system storing web pages as parameterized sets of alternatives, with optimized page parameter values which are generated and stored in a database.  Each page is described in terms of creative attributes, and each attribute has an assigned value 

Thus for at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in the independent claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY L STANLEY/Examiner, Art Unit 2179